11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 1 of 33

LDA REG# 2020-0000081 Fl L E DD

 

 

Patrina Hartison OR Arn
650 Eddy Street No. 207 JUL 28 2029 ee Eee
San Francisco, CA 94109 SUSA ie OM my oe
Tel: (415) 567-8182 | Fax: (415) 567-8182 ( CLERK, US Os oNS | S23 Ba lg
harrisonempa@gmail.com NORTH DISTRICT Ge CALIFORA tire

UNITED STATES DISTRICT COURT “aERT

NORTHERN DISTRICT OF CALIFORNIA WHA
SAN FRANCISCO DIVISION
cv20 5178
PATRINA HARRISON, Case No.:
Plaintiff,

ve. COMPLAINT: &

CITY AND COUNTY OF SAN FRANCISCO, | 1: VIOLATION OF DUE PROCESS (42
U.S.C. § 1983; U.S. CONST.

Defendant AMEND. V/XIV);

2. VIOLATION OF EQUAL
PROTECTION (42

U.S.C. § 1983; U.S, CONST.

AMEND. V/XIV);

3. VIOLATION OF DUE PROCESS
CLAUSE,

STATE-CREATED DANGER DOCTRINE
(42. U.S.C. § 1983; U.S. CONST.

AMEND. XIV);

4. UNCOMPENSATED TAKING
(42.U.S.C. § 1983; U.S. CONST.

AMEND. V/XIV);

5. MUNICIPAL LIABILITY FOR
UNCONSTITUTIONAL CUSTOM OR
POLICY (42 U.S.C. § 1983);

6. VIOLATION OF TITLE I OF THE
AMERICANS WITH DISABILITIES ACT
(42 U.S.C. §§ 12131 ET SEQ.);

7. VIOLATION OF SECTION 504 OF THE
REHABILITATION ACT (29 U.S.C.

§§ 794 ET SEQ);

8. NEGLIGENCE

 

 

l
INITIAL COMPLAINT

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 2 of 33

9, PUBLIC NUISANCE (CAL. CIV. CODE
§§ 3479;3480; 3490 ET SEQ.); PENAL
CODE 372 §§ 372; 373A ET SEQ

10. PRIVATE NUISANCE (CAL. CIV.
CODE; NUISANCE PER SE

§§ 3501 ET SEQ.);

11. VIOLATION OF MANDATORY
DUTY

(CAL. GOV’T CODE § 815.6;

CAL. WELF. & INST. CODE § 17000);
12. DEPRIVATION OF THE
GUARANTEE OF

SAFETY AND THE PURSUIT OF
HAPPINESS (CAL. CONST. ART. I § 1);
13. INVERSE CONDEMNATION

(CAL. CONST. ART. 1 § 19);

14. VIOLATION OF CALIFORNIA
DISABLED

PERSONS ACT (CAL. CIV. CODE

§§ 54 ET SEQ

15. CAL. CIV, CODE SECS. 3333-3343.7
ART. 2

DAMAGES FOR WRONGS

16. VIOLATION OF PUBLIC POLICY -
HEALTH & HYGIENE; CA CIV. CODE
§3479

 

 

I, INTRODUCTION

ili Plaintiff Harrison resides at 650 Eddy Street, No. 207, San Francisco, California,
located within San Francisco’s Tenderloin neighborhood, a community blighted by large
populations of unhoused, groups of homeless individuals living in tents alone the walls directly
under the bedroom and living windows of Plaintiff Harrison’s rental unit, this is where such
individuals uses the ground, directly below plaintiff's windows to transact the sales of controlled
substance (“STREET DRUGS”), fight, urinate, vomit, defecate, and for which such odor emits
into plaintiff's apartment through open vents, spacing in between vent covers, the kitchen fan, open

windows, the window seals and fire exit door. This action puts plaintiff Harrison in immediate

2
INITIAL COMPLAINT

 

 

 

 
10
11
12
13
i4
15
16
17
18
19
20
2k
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 3 of 33

threat of harm due to possible COVID-19 infection, and other respiratory illnesses. Plaintiff
Harrison is also put into imminent harm due to the large number of tents catching on fire on a
weekly basis, in which creates clouds of thick, heavy smoke from burning tent fabric, clothing
articles, pots, pans, shoes, blankets, televisions, lamps, milk crates, and all other personal articles
stored inside the tents, whereas such burn off and smoke enters into plaintiffs rental apartment
through the vents, spacing between vent covers, window seals, kitchen fan and fire exit door of the
apartment complex , as the fire exit door is immediately adjacent to the front entrance door of
plaintiff's apattment. Upon each event of such smoke encroaching into plaintiff ‘s apartment,
plaintiff must immediately vacate her apartment unit for several hours out of the day, on a daily
basis, and this happens even when plaintiff is in the process of utilizing her personal property.

2. Since the onset of the COVID-19 pandemic, the de facto policy of the City and
County of San Francisco to use the Tenderloin community as a tent containment zone for the
unhoused homeless, has resulted in a histrionic decline in the livability and safety in and around the
apartment building where plaintiff resides within the Tenderloin district as a result of tents cluttering
the sidewalks where plaintiff resides, street drug sales, smoke interaction and human waste littering
the sidewalks .

3. The COVID-19 pandemic has menacingly intensified a dangerous and harmful
situation for Plaintiff Harrison, since the tents aligned against the walls under Plaintiff Harrison’s
bedroom and living room windows has been igniting into fire several times per week as a result of
lite candles inside unattended tents, as well as from tent resides smoking cigarettes, weed, crack,
and other lit, inhaled substance while sheltered inside the tents. Some tents have deliberately been
set on fire resulting from “CRACK FIGHTS”, between tent neighbors’ which has and facilitates the

lighting of tents on fire several times per week, happening directly under plaintiff's bedroom and

3
INITIAL COMPLAINT

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 4 of 33

living room windows by the unhoused, and for which such interaction takes control of plaintiff's
apartment, and personal property, as plaintiff constructively vacates her unit.

4, During the time in between and up to the tent fires, plaintiff is forced to inhale harmful
second-hand smoke fumes, and fumes emitting from tents as a result of the unhoused smoking crack, weed,
cigarettes, burning incents, spraying perfume as well as from tent shelterees spraying and sniffing paint from
spray cans, as such individuals stand directly underneath plaintiff's windows, while the such emission
encroaching directly into plaintiff's apartment, making plaintiff dizzy, and experiencing congested ears, nose
and shortness of breath upon each occasion, while leaving an odor or smoke and chemicals on personal
property the cannot be removed. . For this is the everyday interaction taking place under the living room and
bedtoom windows of Plaintiff's apartment, on a 24-hour basis, 7 days per week, since the Mayor’s COVID-

19 Health Order has been in effect, which allows for the unhoused to shelter in tents undisturbed.

5. Plaintiff makes the factual allegations and assert the legal claims herein in an effort to
compel the City and County of San Francisco to comply with federal and state laws. Plaintiff seeks
damages for the taking of her personal property, as well as for personal injuries plaintiff has
sustained from the inhalation of smoke from burning tents, burning weed, crack, chemical
substance, the odor of human waste, and cigarettes smoke emitting into plaintiffs rental apartment
through the vents, spacing in between vent covers, window seals, open windows, kitchen fan and
fire exit door. As this is the situation, it puts plaintiff at high risk for infection and contracting the
COVID-19 infection, as well as such actions has resulted in the illegal taking of plaintiffs personal
property, whereas such personal property has been damaged beyond repair as 2 result from the tent
fires, whereas such property smell of heavy smoke, and when plaintiffs comes into contact with
such articles, plaintiff itches profusely, while experiencing shortness of breath and difficulty
swallowing, and as a result, all such personal property has to be discarded necessary to elevate such

4
INITIAL COMPLAINT

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 5 of 33

symptoms plaintiff has been experiencing since the smell of smoke has since saturated all plaintiff's
personal property. As well, plaintiff is forced to vacate her unit on a daily, and continuous basis due
to the smoke and order encroaching her apartment unit.
II, JURISDICTION AND VENUE

6. Plaintiffs assert the claims herein pursuant to 42 U.S.C. § 1983; the Americans with
Disabilities Act, 42 U.S.C. §§ 12131 et seq. (the “ADA”); Section 504 of the Rehabilitation Act of
1973, 29 U.S.C. §§ 794 et seq. (“Section 504”); and the Fifth and Fourteenth Amendments of the
United States Constitution. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, 1367,
2201 & 2202.

7. This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C. § 1367, as they arise from the same case or controversy as Plaintiffs’ federal claims.

8. Plaintiff has submitted a compensation claim with the City and County of San
Francisco, Controller’s Office Claims Division, in compliance with California Tort Claims Act, Cal. Gov’

Code §§ 810 et seq.1

9. The acts and omissions complained of herein occutred in the City and County of San
Francisco, Northern District of California. Accordingly, pursuant to 28 U.S.C. § 1391, venue is
proper in this Judicial District.

If], INTRADISTRICT ASSIGNMENT

10. A substantial part of the events or omissions that give rise to the claims asserted

herein occurred in the City and County of San Francisco, and a substantial part of the property that

is the subject of this action is situated in the City and County of San Francisco.

INITIAL COMPLAINT

 

 

 

 
10
il
12
13
14
15
16
17
i8
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 6 of 33

IV. PARTIES

A, Plaintiff

Il. Plaintiff Harrison, is an individual who resides within the Tenderloin neighborhood,
as well she suffers from ambulatory disabilities, and resides at and operates an essential business
from her rental apartment, located at 650 Eddy Street No. 207 San Francisco, CA since 2013, and
has seen a reduction in clientele, as such visitors cite the conditions of the sidewalk in the alley,
where they would usually park their vehicle, prior to the Mayor’s COVID-19 Health Order.

B. Defendant

12. Defendant CITY AND COUNTY OF SAN FRANCISCO (“Defendant” or the
“City”) is a municipal entity existing under the laws of the State of California, with the capacity to
sue and be sued.

V. FACTUAL ALLEGATIONS

A. History of the Tenderloin Neighborhood

13. The “Tenderloin” is an approximately 50-city block neighborhood in downtown San
Francisco that has been known by that name for more than a century. Although not all authorities
agree on the Tenderloin’s precise metes and bounds, the trapezoid-shaped region 1s roughly
bordered on the west by Van Ness Avenue, on the north by Post Street, on the east by Mason
Street, and on the south by Market Street.

14. For most of its existence, the Tenderloin has attracted residents from the working-
class and lower income segments of San Francisco society. The socioeconomic fortunes of the

Tenderloin have waxed and waned significantly over the past 60 years.

INITIAL COMPLAINT

 

 

 

 
10
I
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document 1 Filed 07/23/20 Page 7 of 33

15. Specifically, the distinctive character of the Tenderloin experienced a sharp decline in
the 1960s. By 1971, the neighborhood was described by The New York Times as the “porn capital
of the USA.”2 Prostitution and illegal drug trafficking were open and notorious, and housing
conditions deteriorated.

16. Open-air drug transactions are routinely tolerated in the Tenderloin. The easy
availability of illegal drugs attracts users and intensifies the homelessness problem. Some 42% of the
homeless population are estimated to suffer from alcohol or drug addiction.

17. The Sidewalks in the alley under and adjacent to plaintiffs bedroom and living room
windows in the Tenderloin is now crammed with the unhoused, tents, some of which contain as
many as five to seven individuals at any given time residing within them. Displayed below is a
photograph taken on July 19, 2020, that shows some of the personal property plaintiff has loss, as
well as the reflection of the burned debris from two tents on July 18, 2020, and the existing tents
housed under the bedroom and living room window of plaintiff's apartment, and actoss the alley
from plaintiff's bedroom and living room window. Other photos depict some of plaintiffs personal
property which has to be discarded due to smoke saturation, which has invalidated such property
since plaintiff has a sensitivity when in contact with such property.
ff]

/T/
ff]

INITIAL COMPLAINT

 

 

 

 
“10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
4

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 8 of 33

 

 

INITIAL COMPLAINT

 

 

 

 
10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document 1 Filed 07/23/20

 

INITIAL COMPLAINT

Page 9 of 33

 

 

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 4:20-cv-05178-JST Document 1 Filed 07/23/20 Page 10 of 33

10
INITIAL COMPLAINT

 

 

 

 
10
11
12
13
14
15

16

19
20
2]
22
23
24
25
26
27

28

 

Case 4:20-cv-05178-JST Document 1 Filed 07/23/20 Page 11 of 33

 

 

INITIAL COMPLAINT

 

 

 
Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 12 of 33

 

 

12

INITIAL COMPLAINT

 

 

10

Il

12

13

14

22

23

24

25

26

27

28

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 13 of 33

 

18. The tents placed under the bedroom and living room windows of Plaintiff Harrison’s

apartment presents an immediate and dire public health problem for her, and have resulted in
Plaintiff's injuries, and the continual threat to the health and safety of Plaintiff Harrison, as a result
of fire hazard, exposure to infection, and inhalation of burned substance, human waste, and
COVID-19 infection.

19, The City and County of San Francisco’s COVID-19’s Health Directive stipulates on
https://sf.gov/information/homelessness-and-covid-19 that while unsheltered
“The City is not taking away tents. If you’re living in a tent:” “ Keep tents 6 feet apart (at most 5
tents in one block); Keep sidewalks clear, keep your tent 6 feet away from doorways, transit stops,
bike sharing stations, or fire hydrants, Do not have fire, or leave out things that can catch on fire.
Hang out with as few people as possible. Try to only spend time with the same people. Wear a face

covering when you’re around others and stay 6 feet apart.”

13
INITIAL COMPLAINT

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-05178-JST Document 1 Filed 07/23/20 Page 14 of 33

20. On July 18, 2020, Plaintiff Harrison was sitting in the living room of her apartment,
when she saw a thick cloud of black and white smoke engulf in fire approaching and reaching the
glass of her open living room window. Plaintiff went to her bedroom window, looked out and saw
two tents on fire, exactly in the building’s doorway of the fire exit, underneath her bedroom
window. Plaintiff immediately called 911 and requested dispatch of a fire rescue to extinguish the
fire of the two tents under het bedroom window. By the time the call to 911 ceased, Plaintiff
Harrison’s entire apartment was engulfed with thick clouds of black and white smoke, forcing
Plaintiff Harrison to vacate her rental apartment, leaving the front door open.

21. Plaintiff Harrison waited in the hallway of the apartment building until the fire was
extinguished. After waiting in the hallway for more than 45 minutes, Plaintiff returned to her
apartment, to find that her apartment was completely engulf in thick, clouds of smoke, smelling of
burning plastic, fabric, paper, and hair throughout her apartment, extending to her personal belongs,
such as clothing, books, furniture, papers, equipment, supplies, shoes, coats, and all other household
goods stored inside of plaintiffs apartment.

22. ‘Plaintiff Harrison called 911 to request the dispatch of a police unit to remove the
remaining tents from under her living room and bedroom windows, citing fire hazard. A police
vehicle was dispatched to the alley at Polk and Willow Street, where plaintiff's bedroom and living
toom windows are situated.

23. The police refused to relocate the tents citing the COVID-19 Health Order on the
unhoused and shelter-in-place in tents. Despite the high risk of infection and other dangers posed
to plaintiff outside her windows the city has yet to implement widescale testing for people living in
tents and on the streets. The influx of the homeless population underneath plaintiff's windows has

grown since the onset of the COVID-19 pandemic, and is steadily going underneath of plaintiff's

14
INITIAL COMPLAINT

 

 

 

 
10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 15 of 33

window. In reference to the matter of UC Hastings v. City and County of San Francisco; 3;20-cv-
03033, the plaintiff's asserted that (In 6) “ The pandemic has ominously exacerbated dangers and harms to

those who live, work, and go to school in the Tenderloin, and it threatens to do so for years to come as successive

waves of infection bring further death and despair.” Plaintiff agrees with that factual allegation.

24. Hours after the burning tents were extinguished, plaintiff's apartment, furniture,
clothing, library and books, and all other personal items and effects, smelled of smoke, and for
which resulted in plaintiff suffering from shortness of breath, dizziness, burning, itchy throat, eyes,
nose, ears and sever chest and back pain as a direct result of inhaling the smoke from the burning
tents under plaintiff's bedroom window. Plaintiff purchased vent covers which does not prevent the
encroachment of such smoke, due to spacing in between the vent covers. Whereas since the vents
releases the smell of burnt plastic smells and smoke constantly, and for this reason, plaintiff has to
open all of her apartment windows necessary for ventilation to enter her apartment, and for which
puts plaintiff at risk for transmission of COVID-19, since the unsheltered stands underneath
plaintiff's windows all day and night, as those unhoused residing in tents do not wear mask, nor
following social distance stipulated within the Mayor’s COVID-19 Health Order. And whereas such
unhoused constantly smoke lit inhalants, while refusing to clear the path on the sidewalk, when
plaintiff tries access the sidewalk to ambulate to and from essential travels, whereas plaintiff is afraid
of being attacked for simply inconveniencing such individuals” by trying to use her ambulator device
on the sidewalk.

25: On numerous occasions, plaintiff has been exposed to the smoke of burning tents,
burning inhalants which has resulted in plaintiff experiencing chronic breathing difficulties and long-

term respiratory difficulties. On various occasions, plaintiff has detoured out into the street and inte

15
INITIAL COMPLAINT

 

 

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document 1 Filed 07/23/20 Page 16 of 33

traffic because the sidewalks near the exit door of her apartment is blocked by tents. Plaintiff has
witnessed an extreme change in the conditions of the streets and sidewalks of her apartment
building located within the Tenderloin, and in recent months, particularly since the City enacted the
emergency shelter-in-place ordinance in response to the COVID-19 pandemic, currently, drug
pusher and users assemble underneath plaintiff's windows, which is in the back alley of plaintiff's
rental apartment. Such actions make it impossible for plaintiff to access the sidewalks without
walking very near such individuals, and for which putting plaintiff at risk for contracting the
COVID-19 infection.

6. EFFECT OF THE COVID-19 PANDEMIC

26. On March 16, 2020, in response to the COVID-19 pandemic, Mayor London Breed
directed San Francisco businesses to close and issued a citywide shelter-in-place order. The homeless
population in the Tenderloin, however, have no place in which to shelter. Homeless people arq
exempted from social distancing conventions.

27. The City’s acts and omissions, whether intentional or negligent, that allowed for the
tents that ignited into flames under the bedroom and living room windows of Plaintiff Harrison,
served as the City’s repository for its homeless population (as Supervisor Haney outlines in his lettet
and as Plaintiffs have detailed above) have created dire consequences for Plaintiff. The City’s acts
and omissions threaten Plaintiff with the following specific consequences: (a) an increased risk of
hospitalization sue to exposure to toxic smoke emitting from burning tents, and COVID-19
infection (b) interference with plaintiff's property rights; (c) loss of plaintiff's business, educational,
and other opportunities; (d) interference with plaintiffs California constitutional night to pursue
happiness; (e) interference with plaintiff's Federal Due Process rights; and (f) interference with

plaintiff's Federal Equal Protection rights.

INITIAL COMPLAINT

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document 1 Filed 07/23/20 Page 17 of 33

28. On April 20, 2020, District 6 Supervisor Matt Haney transmitted a letter to Mayor
Breed and other City officials regarding the Tenderloin’s crisis. In his detailed letter, Supervisor
Haney explained (among many other things) how Tenderloin residents are “uniquely vulnerable to
the spread of COVID-19” and how the proliferation of tents on the sidewalks of the Tenderloin
creates “extreme health hazards for everyone.” Supervisor Haney closed his letter with a demand
for “a specific, targeted intervention strategy from the City” to “slow the spread of the virus, save
lives, and protect everyone in our city.”

29, Letter from Matt Haney, Supervisor, San Francisco District 6, to London Breed:
Mayor, City of San Francisco, et al. (Apr. 20, 2020). infection of COVID-19; (b) interference with
their property rights; (c) loss of their business, educational, and other opportunities; (d) interference
with their California constitutional right to pursue happiness; (e) interference with their Federal Due
Process rights; and (f) interference with their Federal Equal Protection rights.

30. Defendant is legally obligated to act quickly to protect Plaintiffs’ legal rights (ag
articulated in their claims set forth below) as well as their heath and lives. The Tenderloin’s long role
as the City’s containment zone must cease.

31. As a result of defendant’s actions and omission, plaintiff was harmed and suffered
personal injuries and statutory injuries, whereas both injuries are particularized, and concrete and such
that of tangible and intangible harm.

32. Plaintiff has established liability for deprivation of constitutional rights actionable
under 42 U.S.C. Section 1983.

33. Plaintiff seeks damages for personal injuries, the taking without just compensation of

private property, foreseeable distress damages for losses sustained in violation of her civil rights, as

17
INITIAL COMPLAINT

 

 

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 18 of 33

well plaintiff seeks special damages, loss of earnings, and earning capacity, and coercive remedies,

injunctive and declaratory relief.

ff
{Tf
‘ft
CLAIMS FOR RELIEF
FIRST CLAIM FOR RELIEF

Violation of Due Process 42 U.S.C. § 1983; U.S. Const. Amend. V/XIV

34. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

35. Defendant, by abandoning its duties under the law to ensure safe and secure living
conditions inside and the immediate outside of plaintiffs under the living room and bedroom
windows of plaintiffs rental apartment in the Tenderloin, defendant has denied plaintiff due process
of law as guaranteed by the Fifth and Fourteenth Amendments of the United States Constitution.
The filthy sidewalk conditions under the windows of plaintiff is exacerbated profoundly by the
threat of smoke inhalation from burning tents, lit inhalants, chemical, substance emissions,
urination, feces and vomit and infection, have denied plaintiff her unimpeded liberty and use of her
rental property, and have allowed conditions to fester that threaten plaintiff's health and life.

36. Upon information and belief, this was done with deliberate intent and/or reckless
disregard of Plaintiff's rights. Plaintiff seeks injunctive relief, declaratory relief, and monetary

damages in the amount of $2.5 Million Dollars.

18
INITIAL COMPLAINT

 

 

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 19 of 33

SECOND CLAIM FOR RELIEF
Violation of Equal Protection 42 U.S.C. § 1983; U.S. Const. Amend. V/XIV

37. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

38. Defendant, by enforcing the law in some areas and declining to enforce the law in
others, has arbitrarily determined where homeless encampments may or may not be located and
what communities should be affected, without following its own procedures in violation of both
state and federal law. This has placed a disproportionate burden on Plaintiff Harrison, residing
within the Tenderloin community, since such community is treated differently than other

communities in regards to where homeless tents could be located.

39. Upon information and belief, this was done with deliberate intent and/or reckless
disregard of Plaintiff's rights. Plaintiff seeks injunctive relief, declaratory relief, and monetary
damages in the amount of $2.5 Million Dollars.

THIRD CLAIM FOR RELIEF
Violation of Due Process Clause, State-Created Danger Doctrine
42 U.S.C. § 1983; U.S. Const. Amend. XIV

40. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

41. By the acts and omissions described above, defendant has affirmatively created or
increased the risk that Plaintiffs would be exposed to dangerous conditions, which places Plaintiff

specifically at risk, whereas Plaintiff was harmed as a result.

INITIAL COMPLAINT

 

 

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 20 of 33

42. Defendant knew or should have known that its acts or omissions specifically
endangered Plaintiff, and Defendant was deliberately indifferent thereto.

43, Upon information and belief, this was done with deliberate intent and/or reckless
disregard of Plaintiff's rights. Plaintiff seeks injunctive relief, declaratory relief, and damages in the
amount of $2.5 Million Dollars.

FOURTH CLAIM FOR RELIEF

Uncompensated Taking
42.U.S.C. § 1983; U.S. Const. Amend. V/XIV

44. The Fifth Amendment mandates, in relevant part, that “private property [shall
not] be taken for public use, without just compensation.” The Fifth Amendment is applied to the
states through the Fourteenth Amendment. The actions by the City, as described in detail supra,
have limited, damaged, and/or burdened the property owners so substantially that they rise to the
level of a regulatory taking, yet no compensation has been provided.

45. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

46. Upon information and belief, this was done with deliberate intent and/or reckless
disregard of Plaintiffs’ rights. Plaintiff seeks injunctive relief.
///
He
Tf
{f1

20
INITIAL COMPLAINT

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 21 of 33

FIFTH CLAIM FOR RELIEF
Municipal Liability for Unconstitutional Custom or Policy
42.U.S.C. § 1983

47. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

48. Plaintiff has been informed, and believes and allege that, at all times herein
mentioned, defendant and its agents, (Police) with deliberate indifference, and conscious and
reckless disregard to the safety, security, and constitutional and statutory rights of Plaintiff, engaged
in the unconstitutional conduct and omissions set forth above, all pursuant to policy, procedure, or
customs held by the City.

49. The actions and inactions of the City were known or should have been known to the
policy makers responsible for that agency and occurred with deliberate indifference to the
constitutional violations set forth above, and/or to the strong likelihood that constitutional rights
would be violated as a result of its customs and/or policies.

50. Upon information and belief, this was done with deliberate intent and/or reckless
disregard of Plainuff’s rights. Plaintiff seeks injunctive relief, declaratory relief, and damages in the

amount of $2.5 Million Dollars.

21
INITIAL COMPLAINT

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 22 of 33

SIXTH CLAIM FOR RELIEF
Violation of Title IT of the Americans with Disabilities
Act 42 U.S.C. §§ 12131 et seq.

51. _— Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

52. The ADA provides that people with disabilities be afforded “the full and equal
enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any place
of public accommodation .. ..” Further, the ADA ensures that transportation facilities are
constructed to a set of standards that ensures accessibility for the disabled. Sidewalks are the most
common element of transportation infrastructure, yet if they are not accessible, they pose great
challenges and dangers to anyone in a wheelchair or who has other mobility restrictions.

53. Sidewalks are subject to the access requirements of Title II of the ADA and § 504 of
the Rehabilitation Act.32 Accordingly, sidewalk width requirements ensure that sidewalks are
accessible for use by wheelchair-bound individuals.

52. The minimum width for an ADA-compliant sidewalk is 36 inches.33 “A public entity
shall maintain in operable working condition those features of facilities and equipment that are

required to be readily accessible to and usable by persons with disabilities by the Act or this part.

53. Within the limits of plaintiff's living room and bedroom windows, the City is failing
to uphold its obligations to maintain clear and accessible sidewalks and public rights-of-way for
plaintiff who is a disabled resident, resulting in regular violations of the Americans with Disabilities

Act. These ADA violations are obvious and known to the City both through its own inspections and

22
INITIAL COMPLAINT

 

 

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-05178-JST Document 1 Filed 07/23/20 Page 23 of 33

various reports of blocked sidewalks in the Tenderloin due to tents and encampments through its
own reporting mechanisms, such as 311. Defendant and its agents and employees have failed and
continue to fail to provide reasonable accommodations for plaintiff who is disabled, and needs to
use the public sidewalks outside of her rental apartment complex, necessary to enter and exit
through the rear door.

54. Defendant is obligated to operate the “service, program, or activity” “so that...,
when viewed in its entirety, it is readily accessible to and useable by individuals with disabilities.” Yet
when “viewed in its entirety” public rights-of-way are not provided by Defendant to be “readily
accessible to and useable” by individuals bound to wheelchairs.

SEVENTH CLAIM FOR RELIEF
Violation of Section 504 of the Rehabilitation Act
29 U.S.C. §§ 794 et seq.

55. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

56. Section 504 of the Rehabilitation Act of 1973 provides in relevant part:

[N]o otherwise qualified individual with a disability . . . shall, solely by reason of his or
her disability, be excluded from the participation in, be denied the benefits of, or be
subjected to discrimination under any program or activity receiving Federal financial
assistance ...

57. Plaintiff is otherwise qualified to participate in the services, programs, or activities
that ate provided to individuals in the City. The City is a recipient of federal financial assistance and
therefore subject to Section 504. Upon information and belief, Defendant and its agents and
employees have violated and continue to violate Section 504 of the Rehabilitation Act by excluding

Plaintiff.

23
INITIAL COMPLAINT

 

 

 

 
10
ir
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 24 of 33

58. Upon information and belief, said discrimination occurred with deliberate intent
and/or reckless disregard of Plaintiff rights. Plaintiff seeks injunctive relief, declaratory relief, and
damages in the amount of $2.5 Million Dollars.

EIGHTH CLAIM FOR RELIEF
Negligence Per Se
Evidence Code 669

59. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

60. Defendant, by and through its agents and employees, has the sole right and
responsibility to control, maintain, and keep safe and clean the public and public-right-of-way areas
in San Francisco, including parks, sidewalks, streets, and public buildings, and to make and enforce
laws assuring the public health and safety thereof for its citizens and their guests. Among other
things, Defendant has the duty to maintain these areas in a manner that does not unreasonably
interfere with the free passage or use by Plaintiff, as well, the City is charged with abating conditions
that are harmful to health or indecent or offensive to the senses, that create a fire hazard, or that
permit crime to occur unabated including the illegal sale of controlled substances.

61. As controlling law makes clear, “The public is entitled to the free and unobstructed
use of the entire streets and sidewalks. . ..” Indeed, municipalities “have the duty to keep their
communities’ streets open and available for movement of people and property, the primary purpose
to which the streets are dedicated.”

62, Defendant and its agents have breached their duty to Plaintiff, and Plaintiff has

suffered as a result, as described more fully below. The bases of this claim for relief include the

24
INITIAL COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document 1 Filed 07/23/20 Page 25 of 33

conduct, acts, and omissions of individual responsible City officials, based on the theory of
respondeat superior.

63. Plaintiff seeks monetary damages of $2.5 Million Dollars, and hereunder submits this
claim also for equitable and injunctive relief. Accordingly, the City is not entitled to any claim of
immunity, pursuant to Cal. Gov’t Code § 814.

NINTH CLAIM FOR RELIEF
Public Nuisance
Cal. Civ. Code §§ 3479; 3490 et seq.
Penal Code §§372; 373a et seq.

64. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

65. California has defined nuisance as: [a]nything which is injurious to health, including,
but not limited to, the illegal sale of controlled substances, or is indecent or offensive to the senses,
or an obstruction to the free use of property, so as to interfere with the comfortable enjoyment of
life or property, or unlawfully obstructs the free passage or use, in the customary manner, of any
navigable lake, or river, bay, stream, canal, or basin, or any public park, square, street, or highway, is
a nuisance.

66. That statute “is an expression of the Legislature’s public policy against public
nuisances, and it is plainly aimed at protecting the public from the hazards created by public
nuisances.” In addition to health and safety hazards, “[a] reduction in property values caused by
activities on a neighboring piece of land, and an assault on the senses by noise, dust, and odots, are
just the kinds of harm that common law suits to abate a nuisance ate designed to redress.” A public

nuisance is the substantial and unreasonable interference with a public right.

25
INITIAL COMPLAINT

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
95
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 26 of 33

67. As described above, the City, by its failure to maintain the public property under its
control and to enforce the laws requiring the same, is perpetuating and facilitating a public nuisance.
68. Plaintiff has experienced a substantial and unreasonable interference with the
enjoyment of her property, whether that be a building owned or a room rented, and with their nght
of free passage and use; each has suffered and continues to be threatened with respect to plaintiffs
health and welfare, by reason of the constant threat of smoke from burning tents, inhalants, disease

and the experiencing of human waste, trash, tents, and encampments outside the windows of
plaintiffs rental property and along the sidewalks and streets.
69, Plaintiff has been damaged in her own right, in a manner especially injurious to

herself. Plaintiff did not consent to Defendant’s conduct. to Defendant’s conduct.

TENTH CLAIM FOR RELIEF
Private Nuisance
Nuisance Per se

Cal. Civ. Code §§ 3479; 3501 et seq.
Cal. Civ. Code §§ 3490 et seq.

70. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

71. ‘Plaintiff rents and occupy, or otherwise controls all of a portion of the apartment
identified. By Defendant’s actions and inactions, each has created a condition or permitted a
condition to exist that is harmful to the health, is indecent and offensive to the senses, obstructs the
free passage and use of the sidewalks outside plaintiff's apartment, and permits unlawful sales of

illicit narcotics, and constitutes a fire hazard, as described supra.

26
INITIAL COMPLAINT

 

 

 

 
i0

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 27 of 33

72. Defendant’s conduct has been and is intentional and unreasonable, or unintentional
but negligent or reckless. Alternatively, the condition permitted to exist was the result of abnormally
dangerous activity that substantially interfered with Plaintiffs use or enjoyment of her, or its land
that would reasonably annoy or disturb an ordinary person. Plaintiff did not consent to Defendant’s
conduct; plaintiff was harmed; Defendant’s conduct was a substantial factor in causing the harm;
and the seriousness of the harm outweighs any public benefit of such conduct (which is none).

73. Plaintiffs seek monetary damages hereunder and submit this claim for equitable and injunctive

relief. Accordingly, the City is not entitled to any claim of immunity, pursuant to Cal. Gov’t Code § 814.

ELEVENTH CLAIM FOR RELIEF
Violation of Mandatory Duty
Cal. Gov’t Code § 815.6; Cal. Welf. & Inst. Code § 17000

74. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

7. Defendant City is liable under Cal. Gov’t Code § 815.6 and common law negligence
theory for violation of a statutorily mandated duty to provide medical care for the indigent. Cal.
Welf. & Inst. Code § 17000 provides:

Every county and every city and county shall relieve and support all incompetent,
poor, indigent persons, and those incapacitated by age, disease, or accident, lawfully
resident therein, when such

persons are not supported and relieved by their relatives or friends, by their own
means, ot by state hospitals or other state or private institutions. 106. Cal. Welf. &

Inst. Code § 10000 clarifies and defines the purpose of these obligations as follows:

27
INITIAL COMPLAINT

 

 

 

 
10
11
rb
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 28 of 33

The purpose of this division is to provide for protection, care, and assistance to the
people of the state in need thereof, and to promote the welfare and happiness of all
of the people of the state by providing appropriate aid and services to all of its needy
and distressed. It is the legislative intent that aid shall be administered and services
provided promptly and humanely, with due regard for the preservation of family life,
and without discrimination on account of ancestry, marital status, political affiliation,
or any characteristic listed or defined in Section 11135 of the Government Code.
That aid shall be so administered and services so provided, to the extent not in
conflict with federal law, as to encourage self-respect, self-reliance, and the desire to
be a good citizen, useful to society.

76. Sections 17000 and 10000 taken together mandate that “medical care be provided to
indigents ... promptly and humanely.” This means that cities and counties must provide medical
cate to the poor “at a level which does not lead to unnecessary suffering or endanger life and
health.” The California Supreme Court has held that municipalities must provide “subsistence
medical services.” Cities and counties have an obligation to provide ““‘medically necessary’ care, not
just emergency care.”46 Importantly, a city or county’s obligation to provide medically
necessary care must be fulfilled “without regard to its fiscal plight.”47 “Medically necessary” for
adults is defined by statute: “[A] service is ‘medically necessary’ or a ‘medical necessity’ when
it is reasonable and necessary to protect life, to prevent significant illness or significant
disability, or to alleviate severe pain.”

77. In view of the above-described facts and circumstances, and the significant studies,
statistics, and reports inchiding those set forth supra, and other such evidence as may be provided, a

person’s status as an unsheltered homeless individual both causes and exacerbates physical and

28
INITIAL COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 29 of 33

mental health problems, ultimately causing much higher rates of infection, disease, decay, pain, and
death.

78. Basic shelter is “medically necessary” because it is “reasonable and necessary to
protect life, to prevent significant illness or significant disability, or to alleviate severe pain,” and the
City’s failure to provide the same to its homeless population constitutes a breach of its duty under
Cal. Welf. & Inst. Code §§ 17000 & 10000. Tailfeather v. Board of Supervisors, 48 Cal. App. 4th 1223, 1245
(1996). 44 Id. at 1240. 45 Hunt v. Superior Court, 21 Cal. 4th 984, 1014 (1999) (“Section 10000)
imposes a minimum standard of care—one requiring that subsistence medical.

79. Plaintiff has been damaged by the City’s failure to provide shelter, as described in
detail supra.

80. Plaintiffs seek monetary damages hereunder and submit this claim for equitable and
injunctive relief. Accordingly, the City is not entitled to any claim of immunity, pursuant to Cal.
Gov’t Code § 814. County of Alameda v. State Bd. of Control, 14 Cal. App. 4th 1096, 1108 (1993) (quoting Bay

Gen. Cmty. Hosp. v. County of San Diego, 156 Cal. App. 3d 944, 957 (1984)). Cal. Welf. & Inst. Code §

14059. 5{a).

TWELFTH CLAIM FOR RELIEF
Deprivation of the Guarantee of Safety and the Pursuit of Happiness
Cal. Const. art. 1§ 1
81. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.
82. California Constitution, article I § 1 provides: All people are by nature free and

independent and have inalienable rights. Among these are enjoying and defending life and liberty,

29
INITIAL COMPLAINT

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 30 of 33

acquiring, possessing, and protecting property, and pursuing and obtaining safety, happiness, and
privacy.

83. The actions by the City have limited, damaged, and/or burdened Plaintiffs
constitutionally guaranteed inalienable rights, including Plaintiff's rights to enjoy and defend her life
and liberty; to acquire, possess, and protect her pRoneies and to putsue and obtain safety, happiness,
and privacy.

84. Plaintiffs seeks monetary damages hereunder and submit this claim also for equitable
and injunctive relief. Accordingly, the City is not entitled to any claim of immunity, pursuant to Cal.
Gov’t Code § 814. See generally Joseph R. Grodin, Rediscovering the State Constitutional Right to
Happiness and Safety, 25 Hastings Const. L.Q. 1, 29 (1997) (“Hither as an alternative or as an
additional meaning, the happiness and safety clauses could be viewed as a declaration, and even a
judicially enforceable one, that government has an affirmative obligation to provide at least the
minimum conditions necessary for human happiness and safety. This would entail, arguably, the
assurance of such things as minimal requirements for food, shelter, and medical care, and so far, as
possible, a nondangerous environment.”).

THIRTEENTH CLAIM FOR RELIEF
Inverse Condemnation
Cal. Const. art. I § 19

85. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

86. California Constitution, article I § 19(a) provides in relevant part: Private property
may be taken or damaged for a public use and only when just compensation, ascertained by a jury

unless waived, has first been paid to, or into court for, the owner.

30
INITIAL COMPLAINT

 

 

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 31 of 33

87. The actions by the City have limited, damaged, and/or burdened the owner’s
property and/or business so substantially that they rise to the level of a regulatory taking, yet no
compensation has been provided.

88. Plaintiffs seeks monetary damages hereunder and submit this claim also equitable
and injunctive relief. Accordingly, the City is not entitled to any claim of immunity, pursuant to Cal.
Gov’t Code § 814.

FOURTEENTH CLAIM FOR RELIEF
Violation of California Disabled Persons
Act Cal. Civ. Code §§ 54 et seq.

89. Plaintiffs re-allege and incorporate herein by this reference each and every allegation
set forth in Paragraphs 1 through 33 of this Complaint as though set forth fully herein.

90. California’s Disabled Persons Act codifies requirements that ensure equal and full
access to individuals with disabilities. That Act provides, in part: Individuals with disabilities or
medical conditions have the same right as the general public to the full and free use of the streets,
highways, sidewalks, walkways, public buildings, medical facilities, including hospitals, clinics, and

physicians’ offices, public facilities, and other public places

91. Further, Individuals with disabilities shall be entitled to full and equal access, as othe
members of the general public, to accommodations, advantages, facilities, medical facilities, including
hospitals, clinics, and physicians’ offices . . . and other places to which the general public is invited
subject only to the conditions and limitations established by law, or state or federal regulation, and

applicable alike to all persons.

31
INITIAL COMPLAINT

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 32 of 33

92. As detailed above, Plaintiff Harrison, is an individual with disabilities as defined by the
Disabled Persons Act, and she is being denied full and equal access to places to which the general
public is invited, including “free and full use” of public sidewalks, by the policies and practices of the
City, including its failure regularly to maintain its sidewalks in a manner that permits wheelchair-bound
individuals “full and free use” thereof.

93. Plaintiffs seeks monetary damages hereunder and submit this claim also equitable

and injunctive relief. Accordingly, the City is not entitled to any claim of immunity, pursuant to Cal.

Gov’t Code § 814.
FIFTEENTH CLAIM FOR RELIEF
Violation of Public Policy - Health & Hygiene
CA Civ. Code § 3479
94. The open-air place for urination and bowel movement with no sink or running watey

and soap. Providing a place to wash hands after use of the restroom is a common sanitation standard
used in all fifty states. The open-air sidewalk, underneath plaintiffs’ windows for toileting purposes, is
a heavily visited area for unhoused sheltering in tents, and such unsanitary measures promoted thd
transmission of infections and diseases.

OS. in California, instruction on the importance of hand washing is part of school
curriculum. Health Education Standards for California Public Schools: Kindergarten Through Gradg
Twelve, Standards 1.1.P and 7 .2. P. Moreover, the concept of hand washing - including after use of
the restroom - is routinely taught in preschool in this country. For most homes, children are taught
basic sanitation by their parents before they are old enough to enter such schools.

96. Plaintiffs make this request for injunctive relief based upon their standing as taxpayers

pursuant to CCP §526a.

32
INITIAL COMPLAINT

 

 

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:20-cv-05178-JST Document1 Filed 07/23/20 Page 33 of 33

oF, Plaintiffs seeks monetary damages hereunder and submit this claim also equitable
and injunctive relief. Accordingly, the City is not entitled to any claim of immunity, pursuant to Cal.
Gov’t Code § 814.

ISSUE STATEMENTS:

98. Can the City violate plaintiff's civil rights, or take and damage plaintiffs private

property without just compensation pursuant to the Mayor’s COVID-19 Health Order?
VII. DEMAND FOR JUDGMENT
WHEREFORE, Plaintiffs pray for judgment against Defendant, as follows:
1. Injunctive/equitable relief in a manner to be determined by law; Cal. Civ. Code §

54{a). 51 Cal. Civ. Code § 54. 1(a)(1).
2. Damage Award of $2.5 Million Dollars

3. Such other and further relief as this Court deems just and proper.

Dated: PF - 23° LOCO

 

a)

33 Ss oO &
INITIAL COMPLAINT ~

 

 

 

 
